Exhibit 10.5

Second Amendment to the

AMENDED AND RESTATED CME GROUP INC. ANNUAL INCENTIVE PLAN

FOR NAMED EXECUTIVE OFFICERS

(As Amended and Restated as of May 13, 2009)

1. Section 5(c) is amended by replacing it in its entirety with the following:

(c) Time and Form of Payment. All payments in respect of Awards granted under
this Plan shall be made in cash or, to the extent consented to by the
Participant or determined by the Committee at the time an Award is granted, in
whole or in part in Common Stock issued under the CME Group Inc. Amended and
Restated Omnibus Stock Plan (the “Omnibus Plan”) and valued at its Fair Market
Value (as defined in the Omnibus Plan) on the date of payment. Any such payment
shall be made within two and one-half (2 1/2) months after the end of the
Performance Period, but in no event shall such payments be made later than
December 31 of the year after the end of the Performance Period.

IN WITNESS WHEREOF, Chicago Mercantile Exchange Inc. has caused this amendment
to be executed by its duly authorized officer on this 25th day of April, 2011.

 

By:  

 /s/ Kathleen M. Cronin

Its: /s/ Managing Director, General Counsel & Corporate Secretary